NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MARK RICHARD GLASSER,
Petitioner, '

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3146 .

Petition for review of the Merit Systems Protection
Board in case no. NY0752110236-I-1.

ON MOTION

ORDER

The Merit Systems Protection Board moves out of
time for a 14-day extension of time, until August 6, 2012,
to file its response brief. Mark Richard Glasser opposes.

Upon consideration thereof,

IT Is ORDERED THAT:

MARK GLASSER V. MSPB 2

The motion is granted. No further extensions should
be anticipated.

FoR THE CoURT

  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Mark Richard G1asser
Sara B. Rearden, Esq.

s21

U.S.  FOR

p me FEnenALccRcun
AUG 2 3 2012
JANHGBBALY
ClERK